Citation Nr: 0335452	
Decision Date: 12/17/03    Archive Date: 12/24/03	

DOCKET NO.  02-16 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.   

2.  Entitlement to service connection for a seizure 
disability.   

3.  Entitlement to service connection for a psychiatric 
disability, to include as a chronic disability due to an 
undiagnosed illness.   

4.  Entitlement to service connection for a respiratory 
disability, to include reactive airway disease, including as 
a chronic disability due to an undiagnosed illness.  

5.  Entitlement to a disability manifested by a chronic 
cough, to include as a chronic disability due to an 
undiagnosed illness.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from December 1987 to 
August 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) in Washington, D. C. 
Regional Office (RO), denying the veteran entitlement to 
service connection for the conditions noted on the title 
page.  


REMAND

The veteran contends that he suffers from a chronic cough as 
a result of exposure during the Persian Gulf War to 
atmospheric smoke stemming from numerous oil fires.  

Our preliminary review of the evidence of record shows that 
the veteran has been evaluated by private physicians for 
complaints of a cough.  As noted by his VA examiner on VA 
general medical examination in December 2001, a computerized 
tomography scan of his chest in March 2001 was noted to have 
small ill-defined densities in the right middle lobe with 
increased interstitial markings suggestive of 
infectious/inflammatory process or pneumonitis. The Board 
notes at this juncture that pneumonitis is an inflammation of 
the lungs and can be caused by the inhalation of chemical 
irritants, the extent of the injury reflects the 
concentration of the irritants and the duration of the 
exposure.  Dorland's Illustrated Medical Dictionary, 1370 
(26th ed. 1985).  The veteran's VA examiner also noted on a 
review of the private clinical data that differential 
diagnoses by the veteran's private physicians included drug-
induced lung injury, vasculitis, or lung changes possibly 
secondary to ulcerative colitis or sarcoidosis.  

Following his VA examination in October 2001, during which 
the examiner noted that the veteran had bouts of cough 
lasting for a couple of hours several times a day, reactive 
airway disease was diagnosed.  Unfortunately, it's not 
altogether clear from the examination report whether this 
diagnosis of reactive airway disease was responsible for the 
veteran's complaints of chronic cough.  As such, and in light 
of the private clinical findings and differential diagnoses 
noted including a suggestion of pneumonitis, the Board is of 
the opinion that further examination of the veteran's 
respiratory condition by a specialist is necessary prior to 
further appellate review.  Here the Board observes that the 
VCAA and case law (See Horowitz v. Brown, 5 Vet. App. 217 
(1993)) mandates that where there's a reasonable possibility 
that a current condition is related to a residual of a 
condition experienced in service a VA medical opinion based 
upon a review of the evidence is necessary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4) (2002).  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.359(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period involved in § 3.59(b)(1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being REMANDED for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since his VA examination in 
December 2001 for complaints referable to 
the disorders in issue.  After securing 
any necessary release required, the RO 
should obtain all identified records.  
The RO should then ensure that all 
relevant records of contemporary VA 
treatment or clinical evaluation are 
associated with the veteran's claims 
file.  

3.  The RO should then schedule the 
veteran for an examination by a VA 
pulmonary specialist to determine the 
nature and etiology of the veteran's 
respiratory disorder(s) to include his 
chronic cough.  The claims folder and a 
copy of REMAND must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
purpose of this examination is to 
identify the veteran's respiratory 
pathologies to include pathology, if any, 
which results in his complaints of a 
chronic cough as well as the etiology of 
that pathology, if any.  With respect to 
the veteran's complaints of a chronic 
cough, a complete history, which includes 
the time of initial onset and the 
frequency and duration of its 
manifestations, should be elicited from 
the veteran.  All specialized testing 
should be completed as deemed necessary 
by the examiner.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings 
and state an opinion as to whether the 
veteran's chronic cough is attributable 
to a known diagnosis.  The examiner 
should express an opinion as to when the 
veteran's respiratory condition, to 
include his chronic cough, if any, 
initially manifested itself and 
specifically whether it is as least as 
likely as not (i.e. probability of 
50 percent) that any current respiratory 
disorder to include a chronic cough is 
related to an incident of service, to 
include the veteran's demonstrated 
exposure to oil fires during the Persian 
Gulf War.  All opinions expressed should 
be supported by reference to pertinent 
evidence in the record.  

4.  The RO should then readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

If any of the benefits sought on appeal remains denied, the 
veteran should be provided with a supplemental statement of 
the case.  The supplemental statement of the case should 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





